Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group (I) in the reply filed on 09/09/2021 with the addition of compound 82 as depicted below:

    PNG
    media_image1.png
    323
    837
    media_image1.png
    Greyscale

 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Claims Status
Claims 32-52 are pending. Claims 1-31 are canceled. Claims 38-52 are withdrawn. Claims 32-37 are under examination. 

Information Disclosure Statement



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being un-patentable over Jing et al., Journal of Medical Scinece Yanbian Unverisity, 30 June 2013, No. 2, Vol. 36, Pages 104-109 cited in the IDS.  
Jing et al. teaches chalcone and rhodanine derivatives  

    PNG
    media_image2.png
    137
    343
    media_image2.png
    Greyscale

 Wherein compounds 6a-1 includes compound 6b

    PNG
    media_image3.png
    333
    873
    media_image3.png
    Greyscale
 and compound 6a


    PNG
    media_image4.png
    330
    864
    media_image4.png
    Greyscale

having MRSA activity, see Abstract and Table 1 and Table 3. Jing et al. teaches the above compound 6a or 6b as having anthelmintic action, which woul necessarily entail its formulation as a pharmaceutical composition.
	Jing et al. does not teach the elected compound depicted below:

    PNG
    media_image1.png
    323
    837
    media_image1.png
    Greyscale
. However, Jing et al. teaches compound 4c

    PNG
    media_image5.png
    115
    293
    media_image5.png
    Greyscale
 wherein R is 4-Cl exhibits excellent MRSA activity as well, see Tables 1 and 3. 
	Since rhodanine derivatives having a 4-Cl moiety on the phenyl attached to the carbonyl exhibits excellent MRSA activity, a person of ordinary skill in the art would have found it obvious to modify either compound 6a and 6b to replace either the F or the Br with a Cl at the same position to obtain a compound having excellent MRSA activity. One would reasonably expect the modified compound to possess excellent MRSA activity with success. 
34 is rejected under 35 U.S.C. 103 as being un-patentable over Jing et al., Journal of Medical Scinece Yanbian Unverisity, 30 June 2013, No. 2, Vol. 36, Pages 104-109.as applied to claims 32 and 33  
	Jing et al. does not teach salt of compound C15. 
With regard to claim 34, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare a physiologically acceptable salt of a compound having pharmacological activities. Salts of the compounds are prima facie obvious as a whole, absent evidence to the contrary. In re Williams 89 USPQ 396 (CCPA 1951). In addition, adding one or more inert carriers and/or diluents would be a routine procedure of making a pharmaceutical composition with chemical compounds having pharmacological activities.

Claims 35, 36 and 37 are rejected under 35 U.S.C. 103 as being un-patentable over Jing et al., Journal of Medical Scinece Yanbian Unverisity, 30 June 2013, No. 2, Vol. 36, Pages 104-109 as applied to claims 32 and 33 in view of Hostettmann et al. (US5,929,124)
 The teaching of Jing et al. has been discussed in the first 103 section above.
Jing et al. does not teach the antibiotic gentamicin.
Hostettmann et al. teaches the use of gemtamicin for inhibiting MRSA, see Example 3. Moreover, Hostettmann et al. teaches a pharmaceutical carrier can be included in a composition comprising compounds that can inhibit microbial infection, see col. 5, lines 52-57.
It would have been prima facie obvious as well for a person of ordinary skill in the art at the time of the invention was made to combine the modified disclosed by the Jing’s reference  see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and also to successfully facilitate delivery of the compounds.  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compounds were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEAN P CORNET/             Primary Examiner, Art Unit 1628